TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00106-CR
                                     NO. 03-08-00107-CR



                                Kody Malloy Smith, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 59622 & 59969, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Kody Malloy Smith seeks to appeal judgments of conviction for aggravated

kidnapping and assault of a public servant. The trial court has certified that: (1) these are plea

bargain cases and Smith has no right of appeal, and (2) Smith waived his right of appeal. The

appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 18, 2008

Do Not Publish